Title: To James Madison from John Graham, 22 September 1813
From: Graham, John
To: Madison, James


Dear SirDept of State 22d Sepr 1813.
Altho you will doubtless receive from the Secretary of the Navy intelligence of the Glorious victory gained by our Fleet on Lake Erie yet I cannot deny myself the pleasure of sending the inclosed Paper as it affords me an opportunity of offering my Congratulations on an event so honorable to our arms and so important to our future movements in that quarter.
I do not write to the Secretary of State as I am induced to suppose from his last Letter to Mr Brent that he is now on his return to this Place. With Sentiments of the most Respectful attachment I am Dear Sir your Mo: Obt Sert
John Graham
